 Case 2:19-bk-56885           Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                           Desc
                                 Main Document    Page 1 of 27



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

                                                            )
In re:                                                      )   Chapter 11
                                                            )
                                                      1
MURRAY ENERGY HOLDINGS CO., et al.,                         )   Case No. 19-56885 (JEH)
                                                            )
                                                            )   Judge John E. Hoffman, Jr.
                                                            )
                         Debtors.                           )   (Jointly Administered)
                                                            )

                    DEBTORS’ MOTION FOR INTERIM RELIEF
            UNDER SECTIONS 1113 AND 1114 OF THE BANKRUPTCY CODE




1   Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
    digits of their federal tax identification numbers is not provided herein. Such information may be obtained on
    the website of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The
    location of Debtor Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address
    in these chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.
Case 2:19-bk-56885             Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                            Desc
                                  Main Document    Page 2 of 27



                                          RELIEF REQUESTED

        1.       Because of the unprecedented market downturn, which has necessitated an urgent

need for cost savings, and the recent legislation that protects the Debtors’ retirees, the Debtors

seek entry of an order, substantially in the form attached as Exhibit A, modifying the National

Bituminous Coal Wage Agreement of 2016 (“2016 CBA”) on an interim basis to suspend the

Debtors’ obligations to pay for certain retiree healthcare under the Murray Energy Corporation
                                                   1
Individual Employer Plan (“Murray IEP”).               The suspension will not impact any retiree, as the

Debtors’ obligations are back-stopped by the U.S. Treasury. As detailed in the proposed order,

the Debtors are taking all reasonable steps, including coordinating with the 1993 Plan (as defined

below), to facilitate the transition of the Union Retirees (as defined below) from the Murray IEP

to the 1993 Plan to ensure there is no gap in benefit coverage and a smooth transition process.

        2.       In support of this Motion, the Debtors submit (a) the Declaration of Robert D.

Moore in Support of the Debtors’ Motion for Interim Relief Under Sections 1113 and 1114 of the

Bankruptcy Code, attached as Exhibit B (“Moore Declaration”); (b) the Declaration of Robert

Campagna in Support of the Debtors’ Motion for Interim Relief Under Sections 1113 and 1114

of the Bankruptcy Code, attached as Exhibit C (“Campagna Declaration”); and (c) the

Declaration of Gregory Berube in Support of the Debtors’ Motion for Interim Relief Under

Sections 1113 and 1114 of the Bankruptcy Code, attached as Exhibit D (“Berube Declaration”).

The Debtors anticipate presenting additional evidence at the hearing on this Motion, unless these

matters are resolved.




1   Furthermore, with all rights reserved, the Debtors are not presently (a) seeking interim relief to withdraw from
    the 1974 Pension Plan (as defined below) prior to the sale closing, or (b) asking the UMWA to waive the
    Debtors’ accrued but unpaid obligations, if any, to contribute to the 1974 Pension Plan for hours that UMWA
    members have worked under the 1974 Pension Plan.
Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00               Desc
                             Main Document    Page 3 of 27



                               PRELIMINARY STATEMENT

       3.     In sections 1113(e) and 1114(h) of the Bankruptcy Code, Congress recognized

that a debtor’s situation can be so challenged that mid-case modifications are necessary to save

the enterprise. While Congress sets a high standard for those interim modifications, these

Debtors meet it.

       4.     The deteriorating coal markets, global economic crisis, and costly chapter 11

proceedings have wreaked havoc on the Debtors’ finances. Forecasts once thought conservative

were re-written and, then weeks later, re-written again. The Debtors have just $6 million of cash

on hand. While the Debtors also have untapped liquidity under their DIP facility, the Debtors’

access to those funds is presently in jeopardy. That is because the unused DIP Funds are in

escrow; to access that liquidity, the Debtors must meet a condition that there is no default or

event of default. An event of default will occur if certain covenants, including financial

covenants, are breached. In light of recent, negative financial performance, the Debtors are

concerned they may default under one or more of those financial covenants.

       5.     Even if the Debtors continue to maintain access to the unused DIP Funds, the

Debtors project just $30 million at emergence, which is insufficient to responsibly manage the

business in this (or any) environment. That is the best case scenario, yet the Debtors are just

beginning to feel the impacts of the global crisis. Every dollar spent in chapter 11—this motion

would save the Debtors about $200,000 per day—puts a successful emergence in increasing

jeopardy.

       6.     Meanwhile, the Debtors have exhausted or will exhaust all other viable options to

preserve liquidity. Many vendors were stretched into the chapter 11 filing and will only recover

a fraction of what they are owed. Mines have been idled. Employees have foregone bonus and

retention payments while continuing to work as hard as ever. More than 540 employees have
                                               2
 Case 2:19-bk-56885          Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                Desc
                                Main Document    Page 4 of 27



been laid off or terminated since December 2019. The Debtors’ chief executive officer is

personally approving all expenditures above $25,000, a modest sum in a capital-intensive

business like coal mining.

       7.      The difficult reality is that—despite the Debtors’ various cost-cutting measures—

it is not enough. The Debtors desperately need interim relief to get to the finish line.

Importantly, it would in no way prejudice current UMWA employees or Union Retirees because

federally funded programs are in place to assume the Debtors’ liabilities once this Court

authorizes the Debtors to cease payments.

       8.      The bottom line is that if the Debtors do not cut off these obligations in the near

term, they will likely exhaust liquidity during these cases—leaving no business to restructure and

no go-forward employment opportunities for thousands. The Debtors and the UMWA would be

left with no proposal to implement, the Debtors risk defaulting under their DIP Facility, and they

may be faced with no choice but to begin a value-destructive enterprise-wide liquidation.

                                 JURISDICTION AND VENUE

       9.      The United States Bankruptcy Court for the Southern District of Ohio (“Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General

Order 30-3 from the United States Bankruptcy Court for the Southern District of Ohio, dated

December 4, 2019 (“General Order”). The Debtors confirm their consent, pursuant to Rule 7008

of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), to the entry of a final order

by the Court in connection with this motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

       10.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                 3
 Case 2:19-bk-56885           Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                          Desc
                                 Main Document    Page 5 of 27



        11.      The bases for the relief requested herein are sections 363, 1113, and 1114 of title

11 of the United States Code, 11 U.S.C. §§ 101–1532 (“Bankruptcy Code”), Bankruptcy

Rule 6004, and Rule 6004-1 of the Local Bankruptcy Rules for the Southern District of Ohio

(“Local Rules”), and the General Order.

                                             BACKGROUND

        A.       Overview and Recent, Sector-Wide Challenges.

        12.      The Debtors are the largest privately-owned coal company in the United States.

Headquartered in St. Clairsville, Ohio, the Debtors—together with their non-Debtor affiliates and

Murray Metallurgical Coal Holdings, LLC and its subsidiaries (“Murray Met”)—own and

operate 12 active mines across the Northern, Central, and Southern Appalachia Basins (in Ohio,

West Virginia, eastern Kentucky, and Alabama), the Illinois Basin (in Illinois and western
                                                                                 2
Kentucky), the Uintah Basin (in Utah), and Colombia, South America. Moore Decl. ¶ 6.

        13.      The Debtors mainly mine thermal coal, which is principally used by the electric

utility industry to produce steam to drive turbines to generate electricity. In April 2019, the

Debtors began mining metallurgical coal after acquiring Murray Met. Metallurgical coal is a

globally scarce resource that is critical to the production of coke, an integral component for steel

production. Id. ¶ 7.

        14.      The thermal coal markets that the Debtors traditionally serve have been

meaningfully challenged in recent years. This sector-wide decline was driven largely by (a) the

closure of significant U.S. coal-fired electric generating capacity, (b) a record production of

inexpensive natural gas, and (c) the growth of wind and solar energy (and gas and renewables)

displacing coal used by U.S. power plants. During its peak in 2007, coal was the power source

2   The Debtors also manage and operate five mines in the Illinois Basin through their partnership with Foresight
    Energy LP.

                                                       4
 Case 2:19-bk-56885         Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                 Desc
                               Main Document    Page 6 of 27



for half of electricity generation in the U.S.; by early 2019, coal-fired electricity generation fell

to less than 30 percent. Id. ¶ 8.

       15.     These challenges intensified in the lead-up to the Petition Date as (a) certain

electric utility companies filed for bankruptcy protection and others sought, and received,

subsidies for their nuclear generation capacity to avoid bankruptcy, at the expense of coal-fired

facilities, (b) domestic natural gas prices have continued to drop significantly, and (c) overall

demand for electricity in the U.S. has continued to decline, further depleting demand for coal at

domestic utilities. At the same time, demand for U.S. coal from international utilities was also

subject to negative pressures. Id. ¶ 9.

       16.     The impact of depressed demand and pricing in both domestic and international

markets hit the Debtors hard, as customers with pre-existing commitments have been unable or

unwilling to accept deliveries. Because of limited alternative markets to place product, the

Debtors had to idle mining operations. At the same time, the Debtors had to rebate cash to

certain customers under price sharing arrangements, negatively impacting the Debtors’

realization per ton. Id. ¶ 10.

       17.     The Debtors withstood these challenges for many years, even as they watched

more than 40 coal companies file for bankruptcy since 2008. These bankruptcies left their mark

on the Debtors. Competitors have used bankruptcy to reduce debt and lower their cost structures

by eliminating cash interest obligations and pension and benefit obligations, leaving them better

positioned to compete for volume and pricing in the current market. Meanwhile, the Debtors

continued to satisfy their significant financial obligations required by the weight of their own

capital structure and legacy liability expenses. As a result, the Debtors generated little cash flow




                                                 5
 Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                 Desc
                              Main Document    Page 7 of 27



after satisfying debt service obligations, paying employee health and pension benefits, and

maintaining operations. Id. ¶ 11.

       18.     The Debtors’ debt service obligations were significant. As of October 2019, the

Debtors had approximately $2.7 billion of outstanding funded debt. The associated annual

interest expense was approximately $278 million. Id. ¶ 12.

       19.     In addition, the Debtors have more than $8 billion in actual or potential legacy

liabilities stemming from various retiree and employee benefit plans pursuant to both statutory

obligations and certain collective bargaining agreements, including workers compensation, the

Black Lung Act, and reclamation and environmental obligations. For 2019 alone, the Debtors’

cash outlay for such obligations was approximately $145 million.               Of these amounts

approximately $93 million and $16 million relate to post-retirement health benefits and pension

contributions, respectively.    The Debtors’ competitors are not similarly subject to these

liabilities; most of their competitors have filed for bankruptcy and shed their legacy liability

obligations, leaving the Debtors as the single largest remaining contributor to retiree benefits for

coal miners. Id. ¶ 13.

       B.      The Debtors Enter Chapter 11 With a Plan for a Value-Maximizing Exit.

       20.     By September 2019, the Debtors did not have sufficient liquidity to make the

principal and interest payments under their Superpriority Term Loan, Term Loan, and Notes,

while also making other payments necessary to operate the business. Failure to make these debt

service payments would have triggered defaults under the Debtors’ credit agreements and cross-

defaults across the capital structure. Berube Decl. ¶ 9.

       21.     With shrinking liquidity, significant payment obligations, extremely challenging

industry conditions and unreceptive capital markets, the Debtors and their advisors commenced

discussions with an ad hoc group of Superpriority Term Loan lenders, holders of 1.5 Lien and
                                                 6
Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00               Desc
                             Main Document    Page 8 of 27



Second Lien Notes, and their respective advisors regarding potential transactions that would

enable the Debtors to deleverage their balance sheet. To facilitate these discussions, on October

2, 2019, the Debtors and the requisite majorities of lenders under the Prepetition ABL Facility

and Superpriority Term Loan entered into forbearance agreements. The Debtors preserved

liquidity by, among other things, not making amortization and interest payments due under the

Term Loans and Notes. Id. ¶ 10.

       22.     Following significant back and forth, on October 28, 2019, the Debtors, their

principal equityholders, lenders holding more than 60% of claims under the Superpriority Term

Loan Facility, and certain of the Debtors’ other creditors entered into the RSA. The RSA

provided a framework for the Debtors’ sale process and the commitment of the Superpriority

Term Loan Lenders, as the Credit Bid Lenders, to form a stalking horse bidder in that process,

along with their commitment to fund chapter 11 administrative costs as well as ongoing

operating expenses of the business. Id. ¶ 11.

       23.     As part of the RSA, the Superpriority Term Loan lenders agreed to make a $350

million new money commitment to fund the DIP Term Loan, which together with the $90

million DIP FILO, comprised the DIP Facility. A portion of the loans was used to refinance the

pre-petition ABL facility. As described in the Declaration of Gregory Berube in Support of the

Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain

Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting Liens and Superpriority

Administrative Expense Claims, (III) Granting Adequate Protection, (IV) Modifying the

Automatic Stay, (V) Scheduling A Final Hearing, and (VI) Granting Related Relief, dated

October 29, 2019 [Docket No. 28-3, at ¶¶ 16-21], Evercore ran a DIP marketing process that

yielded the DIP Facility, and confirmed that facility was the Debtors’ only viable source of


                                                7
 Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                  Desc
                              Main Document    Page 9 of 27



postpetition funding and that no other, better alternative was reasonably attainable under the

circumstances. Id. ¶ 12.

       24.     Without the DIP Term Loan, the Debtors would have been unable to meet their

pressing and immediate liquidity concerns, including employee wages and critical vendor

payments, resulting in irreparable value-destruction to the estate and probable liquidation of

assets. There was a high likelihood that a number of mines would have been closed, which

would have eliminated thousands of jobs and brought forward significant environmental

remediation issues and costs. The Debtors specifically sized the DIP Facility, based on the

Debtors’ projections at the time, to provide the Debtors with sufficient cash to run their

operations in chapter 11 for approximately nine months—the amount of time required to run a

thorough, competitive marketing process for their assets and to conduct good-faith negotiations

with various stakeholders, but without an extended (and expensive) stay in chapter 11. Id. ¶ 13.

       25.     In return for much-needed liquidity, the DIP Lenders required customary

protections for their commitment, including superpriority liens on substantially all of the

Debtors’ assets. On December 12, 2019, the Court entered the Final Order (I) Authorizing the

Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Liens

and Providing Superpriority Administrative Expense Status, (III) Granting Adequate Protection

to the Prepetition Secured Parties, (IV) Modifying the Automatic Stay, and (V) Granting Related

Relief [Docket No. 425], which approved the DIP Facility. The DIP Facility set forth a series of

case milestones (which were extended by the DIP Lenders at the request of the UMWA and the

Creditors’ Committee) regarding the Debtors’ efforts to sell all or substantially all of their assets

and negotiations around the Debtors’ labor obligations, including, if needed, the filing of a

motion to seek relief pursuant to sections 1113 and 1114 of the Bankruptcy Code. A failure to


                                                 8
 Case 2:19-bk-56885         Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                  Desc
                              Main Document     Page 10 of 27



reach these milestones would constitute an Event of Default, as defined in the DIP credit

agreement, which could lead to an acceleration of the DIP Term Loan and/or DIP FILO Facility.

Id. ¶ 14.

        26.    On December 4, 2019, the Debtors filed their Bidding Procedures Motion,

pursuant to which the Ad Hoc Group agreed to direct the Superpriority Term Loan agent to form

an entity (“Stalking Horse Bidder”) to provide an offer for the Debtors’ assets in the form of a

credit bid (“Stalking Horse Bid”). Id. ¶ 15.

        27.    The Bidding Procedures Motion also sets forth a proposed overbid process

(“Bidding Procedures”), intended to permit a fair, robust, and competitive sale process—either to

confirm that the Stalking Horse Bid is the best offer or to identify an alternative bid that is higher

or otherwise better.    On January 9, 2020, the Court approved the Bidding Procedures as

reasonable and customary, and set a final bid deadline of March 16, 2020, and, if necessary, an

auction for March 26, 2020 [Docket No. 742]. Id. ¶ 16.

        28.    Section D of the Bidding Procedures contained a number of customary

requirements for a bid to be considered a “Qualified Bid,” including a good-faith deposit equal to

ten percent of the purchase price and the absence of financing and diligence contingencies.

Potential purchasers were encouraged to engage directly with the UMWA and the UMWA Funds

to discuss treatment of applicable collective bargaining agreements and legacy liabilities. The

Bidding Procedures make clear (i) in Section D(xix), that each bid should indicate the proposed

treatment of the Debtors’ union and retiree obligations, and (ii) in Section H, that the Debtors

would consider a bid’s treatment of the Debtors’ union and retiree obligations in selecting a

winning bidder. Id. ¶ 17.




                                                  9
 Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                  Desc
                             Main Document     Page 11 of 27



       29.     In connection with the bidding process, Evercore contacted 88 potential

purchasers. Twelve signed non-disclosure agreements, and nine received access to an electronic

data room containing diligence related to the Debtors’ assets. Prior to the Preliminary Bid

Deadline, the Debtors received four non-binding indications of interest. By the Bid Deadline,

the Debtors received three bids in addition to the Stalking Horse Bid; those bids are discussed

briefly below. In short, the Debtors did not receive any topping bid for substantially all of the

Debtors’ assets, and no qualified bidder indicated that it would assume the Debtors’ obligations

to pay for retiree healthcare under the Murray IEP. Id. ¶ 18.

       30.     Two parties made bids for a small portion of the Debtors’ assets: (i) a bid of

$12.5 million for the Debtors’ assets located in Utah; and (ii) a bid for $350,000 for certain

surface right interests in West Virginia. Neither price presented a compelling opportunity for the

Debtors in the context of these chapter 11 cases. Id. ¶ 19.

       31.     A third party submitted a bid in the nominal amount of $325 million ($75 million

in cash and a $250 million take-back term loan to the DIP Lenders) for certain of the Debtors’

mining assets in West Virginia and certain of the Debtors’ river assets. That bidder was willing

to assume certain of the obligations that are the subject of this Motion. The bid, however,

suffered from a number of infirmities and was not deemed by the Debtors, after consultation with

Evercore and their other advisors, to be a Qualified Bid. Among other unacceptable divergences

from the Bidding Procedures, the bidder refused to make the necessary good-faith deposit

(offering only a $1 million deposit if its bid were accepted, instead of the $32.5 million called for

under the Bidding Procedures), and the bid included a “diligence out” that would have provided

the bidder with a unilateral termination right and introduced execution risk. Id. ¶ 20.




                                                 10
 Case 2:19-bk-56885          Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                       Desc
                               Main Document     Page 12 of 27



        32.       Further, even it were deemed to be a Qualified Bid, the bid presented a number of

other problems rendering it a lower and otherwise worse bid than the Stalking Horse Bid. For

example, selling the West Virginia and river assets on their own almost certainly would render

the remainder of the Debtors’ assets materially less valuable and make it more challenging, if not

impossible, to reorganize via a feasible chapter 11 plan. Indeed, the Debtors do not believe the

assets left behind after such a sale could sustain a go-forward reorganization plan. Of significant

importance, the DIP Lenders agree with this assessment, and their advisors have indicated that

the DIP Lenders will not consensually release their liens on the assets at issue given the offered

purchase price. Id. ¶ 21.

        33.       As a result, the Stalking Horse Bid presents the only viable path forward for a sale

of substantially all of the Debtors’ assets as a going concern and maximizes value for the estates.

Accordingly, the Debtors filed a notice cancelling the auction and announcing their intent to

enter into the Stalking Horse Purchase Agreement. Id. ¶ 22; Docket No. 1076.

        C.        Continued Industry Headwinds and Unanticipated Costs.

        34.       Since the Petition Date, the negative market conditions that plagued the Debtors

pre-petition have worsened. Demand for coal is experiencing further downward pressure from a

variety of factors, including:

                 Excess Supply – Coal producers responded to the 2019 decline in export prices by
                  introducing greater coal in the domestic market.3

                 Continued Transition to Renewable Energy Sources – Renewable energy
                  sources are expected to surpass coal in market share for electricity generation by
                  2021.4


3   Olivia Kalb, US Thermal, Met Coal Outlook Negative on Weak Pricing and Dropping Demand: Moody’s, S&P
    Glob. Platts (Jan. 22, 2020, 9:11 PM), https://www.spglobal.com/platts/en/market-insights/latest-
    news/coal/012220-us-thermal-met-coal-outlook-negative-on-weak-pricing-and-dropping-demand-moodys.
4   Dylan Brown, Renewables Primed to Pass Coal Power, E&E News (Jan. 15, 2020),
    https://www.eenews.net/stories/1062089099 (“By 2021, renewables will surpass coal and produce 24% of U.S.

                                                    11
Case 2:19-bk-56885               Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                         Desc
                                   Main Document     Page 13 of 27



                     Cheap Natural Gas Prices – Low natural gas prices are expected to hasten
                      transitions away from coal.5

                     Warmer Than Expected Winter – Total demand for electricity has been
                      hampered by an unusually warm winter, which in turn has dampened demand
                      for coal.6

                     Coronavirus – In the last month, the pandemic has caused the Debtors’ business
                      to deteriorate unexpectedly and rapidly from both a supply and demand
                      perspective. On the demand side, many Asian countries have not transitioned to
                      using renewable energy sources as rapidly as the United States and European
                      countries and therefore are an important source of demand for the Debtors. The
                      dramatic spread of the coronavirus had drastic negative effects on that demand
                      from Asian coal markets, which has become yet another headwind for the
                      Debtors’ business. See Moore Decl. ¶ 14.7

         35.          Unfortunately, the Debtors and the coal industry generally expect these trends to

continue for the foreseeable future.8 The negative market trends have been compounded by

power price sharing adjustments with certain customers and customer stockpiles that are already

at full or near full levels. At this time, the Debtors are employing alternate work schedules to



    electricity.”).
5   Anna Duquiatan, et al., US Power Generators Set for Another Big Year in Coal Plant Closures in 2020, S&P
    Glob. Mkt. Intelligence (Jan. 13, 2020), https://www.spglobal.com/marketintelligence/en/news-insights/latest-
    news-headlines/56496107 (“Pressured by various stakeholders, many with environmental concerns associated
    with burning coal, power generators continue to instead turn to natural gas and renewable energy. Meanwhile, a
    glut of cheap natural gas and falling renewable energy prices are quickening the transition to lower-emission
    fuels. Power generators with plans to retire coal capacity say they are sticking to those plans despite more
    favorable policies coming out of the Trump administration.”).
6   John Kemp, Plunging U.S. Gas Prices Intensify Squeeze on Coal, Reuters (Jan. 21, 2020),
    https://www.reuters.com/article/us-usa-gas-kemp/plunging-u-s-gas-prices-intensify-squeeze-on-coal-kemp-idU
    SKBN1ZK1J2 (“Warm weather is sapping total demand for electricity, while ultra-low gas prices mean more of
    the demand that remains will be satisfied by gas-fired units rather than coal plants.”).
7   Olivia Kalb, Coronavirus Spreads to Hurt Global Coal Market in H1 2020: Platts Analytics, S&P Glob. Platts
    (Mar. 2, 2020, 9:52 PM), https://www.spglobal.com/platts/en/market-insights/latest-news/coal/030220-
    coronavirus-spreads-to-hurt-global-coal-market-in-h1-2020-platts-analytics (“[C]oal demand at costal Chinese
    power plants is down 30% year on year, while coal burn has declined 15.2% in January and February compared
    with the 2018 level.”).
8   Short-Term Energy Outlook, U.S. Energy Information Administration (Feb. 11, 2020),
    https://www.eia.gov/outlooks/steo/report/coal.php (“Electricity generation from renewable energy sources will
    rise from a share of 17% last year to 20% in 2020 and 21% in 2021. The increase in the renewables share is the
    result of expected use of additions to wind and solar generating capacity. Coal’s forecast share of electricity
    generation will fall from 24% in 2019 to 21% in both 2020 and 2021.”).

                                                       12
Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                 Desc
                            Main Document     Page 14 of 27



preserve liquidity, with certain operations being idled for as many as five days per week. Id. ¶

15.

       36.     The Debtors’ operating expenses have also been elevated as a result of the

complexity of these chapter 11 cases and those of Murray Met. Every day the Debtors spend in

chapter 11, they incur substantial professional fees and fees owed to the U.S. Trustee. Moreover,

the Debtors incur unquantifiable costs on account of diverted employee time and attention to

complying with statutory reporting obligations; responding to information requests from various

creditor constituencies; traveling to, preparing for, and attending hearings and creditor meetings;

and participating in negotiations related to Murray Met and Foresight Energy LP. There has

been a significant drain on human capital associated with managing multiple, capital-intensive

businesses with limited cash. Campagna Decl. ¶ 9.

       37.     Murray Met’s own restructuring, in particular, has been a major diversion of

financial and human resources.      Arriving at a comprehensive resolution to Murray Met’s

liquidity issues took far longer than anticipated, and the Debtors incurred significant carrying

costs to “hot idle” the Maple Eagle and Oak Grove mines in the process. In addition, to reach a

resolution that avoided spillover consequences to these cases, the Debtors had no option but to

commit significant capital to Murray Met, including approximately $10.5 million of

intercompany funding prior to Murray Met’s bankruptcy filing in February 2020, and a

commitment to fund $18.2 million of DIP financing. Id. ¶ 10.

       38.     In response to the headwinds and high costs, the Debtors re-evaluated what were

once thought to be conservative estimates at the outset of these chapter 11 cases. When the

Debtors sized their DIP financing needs immediately prior to the filing in October 2019, they

forecasted a new money need of approximately $250 million (exclusive of approximately $190


                                                13
 Case 2:19-bk-56885           Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                          Desc
                                Main Document     Page 15 of 27



million of funding required to replace their prepetition ABL / FILO facility, for a total DIP

facility of $440 million). The DIP was sized to fund the Debtors’ operations and restructuring

costs over the course of a potential nine-month case, through July 2020. The DIP forecast

reflected projected cumulative EBITDA for November 2019 through January 2020 of $109.2

million. Actual results for this same time period, however, were $69.4 million, a shortfall of

$39.8 million. And while results for February 2020 have not yet been fully closed, the negative

trends have continued (indeed, accelerated), with preliminary results indicating a shortfall of

approximately $40 million as compared to the EBITDA projected for February 2020 in the DIP

forecast. Id. ¶ 11.

        39.      The Debtors’ recent results have put increased pressure on their liquidity position.

As of March 14, 2020, the Debtors had approximately $118 million of remaining liquidity,
                                                                9
consisting of approximately $6 million of cash on hand and $112 million of funds from the DIP

Facility remaining in a segregated escrow account, available for use in accordance with the terms

of the DIP credit agreement. The Debtors’ access to those escrowed DIP funds, however, is

presently in jeopardy because the Debtors are concerned they may default under one or more

financial covenants that they must satisfy to access that liquidity. Id. ¶ 12; see also Docket No.

28 at Ex. B. (DIP Credit Agreement) at § 6.18.

        40.      Further, for context, the Debtors had $300 million of liquidity at the end of

December 2019, meaning the Debtors’ liquidity has been reduced by approximately $180

million in only two months. Looking forward, the Debtors’ most recent 13-week cash flow

forecast reflects estimated remaining liquidity of $85 million as of the end of March 2020, $47

million as of the end of April 2020, $42 million as of the end of May 2020, and $30 million as of

9   This amount excludes amounts held in adequate assurance accounts on behalf of the Debtors’ utility providers.
    See Docket No. 387.


                                                      14
 Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                Desc
                             Main Document     Page 16 of 27



the end June 2020. Based upon recent shortfalls in tons sold and overall market uncertainty,

there are further downside risks associated with these most recent estimates. If these negative

trends continue and further exacerbate, the Debtors may fully expend their remaining liquidity

over the next three months or be left with insufficient liquidity to emerge from Chapter 11. Id. ¶

13.

       D.       The Debtors Have Taken Steps to Preserve Cash.

       41.      In response to the Debtors’ declining financial performance, the Debtors have

initiated another round of cost cutting and liquidity preserving initiatives. Among other things,

the Debtors abandoned incentive and retention bonus plans to their employees that were included

in their initial DIP sizing and DIP forecast. The Debtors also limited the amounts paid to critical

vendors.     The Debtors received Court approval to pay $162.5 million, but are no longer

expecting to utilize the full amount. Id. ¶ 14.

       42.      Further, the Debtors minimized the funding needs at Murray Met to only what is

absolutely necessary to prevent potential significant harm to the Debtors’ estates, including the

risk of being “permit blocked” or otherwise falling out of compliance with applicable non-

bankruptcy law (which could result in reclamation and environmental liabilities in excess of $60

million). Indeed, in early discussions regarding the funding need at Murray Met, the Debtors

contemplated a potential funding of $35 million to $50 million. Ultimately, the Debtors funded

approximately $28.7 million, consisting of $10.5 million funded as emergency financing prior to

the Murray Met chapter 11 filing and $18.2 million in new money, debtor-in-possession

financing. Id. ¶ 15.

       43.      The Debtors also implemented additional cost-cutting measures to minimize cash

depletion, including idling the Genesis Mine in March 2020, reducing corporate-level headcount

by approximately 95 employees, and deferring certain corporate salaries. These measures are
                                                  15
 Case 2:19-bk-56885            Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00               Desc
                                 Main Document     Page 17 of 27



expected to yield more than $15 million of annual cost savings. Meanwhile, the Debtors’ CEO is

personally approving all expenditures over $25,000, a reflection of how important each dollar is

to the enterprise. Id. ¶ 16.

        44.     While the Debtors’ cost-cutting and other cash preservation efforts will help

extend the liquidity runway, the Debtors cannot be confident that it will be enough to

consummate a going-concern sale and exit chapter 11 before the Debtors exhaust their remaining

liquidity. Accordingly, it is critical that the Debtors obtain interim modifications and cease

paying more than $6 million per month in post-retirement medical obligations, to preserve their

liquidity so that they can responsibly operate the business, particularly given the unprecedented

headwinds the Debtors continue to face. Id. ¶ 17.

        E.      The Debtors’ Union and Retiree Obligations.

        45.     The Debtors employ approximately 1,850 members of the UMWA at six mines in
                          10
West Virginia and Ohio.        Certain of the Debtors and UMWA are party to the 2016 CBA, which

expires at the end of 2021.

        46.     Pursuant to the 2016 CBA, the Debtors contribute to a pension plan and a

deferred savings plan on behalf of their UMWA employees: (a) the 1974 Pension Plan and

(b) the United Mine Workers of America Cash Deferred Savings Plan of 1988 (“CDSP”). The

Debtors also contribute to a health care plan for “orphaned” retired miners: the UMWA 1993

Benefit Plan and Trust (“1993 Plan”).

        47.     The Debtors also provide their UMWA employees and retired employees (“Union

Retirees”) with certain health care and other post-employment benefits (“Contractual OPEB


10 Members of the UMWA work at the following mines: Franklin County; Harrison County; Marion County;
   Monongalia County; Marshall County; and Ohio County. Ohio Valley Transloading also employs four UMWA
   Employees.


                                                  16
 Case 2:19-bk-56885             Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                      Desc
                                  Main Document     Page 18 of 27



Obligations”). The Contractual OPEB Obligations are provided through the Murray IEP and

administered by the 1993 Plan, to which the Debtors pay an administration fee. The Debtors

provide Contractual OPEB Obligations to approximately 11,661 of the Union Retirees (including

spouses and dependents) pursuant to the 2016 CBA.

        48.      Pursuant to the Coal Industry Retiree Health Benefit Act of 1992 (“Coal Act”),

the Debtors provide approximately 2,279 retirees (including spouses and dependents) with

healthcare    and     retiree    benefits   under     the   Murray      IEP    (“Statutory Retirees”      and

“Statutory Obligations”).        The Coal Act covers eligible coal miners who retired before

October 1, 1994, and their spouses and eligible dependents. See 26 U.S.C. §§ 9711(b)(1),

9712(b)(2). The Coal Act provides retiree medical care coverage through individual employer

plans that are funded and administered directly by current or former coal operators, see id.

§ 9711, or through one of two UMWA-administered retiree benefit funds (“Coal Act Funds”) for

which current and former coal operators pay annual and/or monthly premiums:                           (a) the

Combined Benefit Fund, see id. § 9704, and (b) the UMWA 1992 Benefit Plan (“1992 Plan”),

see id. § 9712(d)(1). The Debtors owe Statutory Obligations under section 9711 of the Coal Act
                                                                                  11
and to the 1992 Plan, which they satisfy in part through the Murray IEP.

        49.      In 2019, the Debtors (a) contributed approximately $16.2 million to the 1974

Pension Plan, 1993 Plan, and CDSP, and (b) approximately $93.3 million in Contractual OPEB

Obligations and Statutory Obligations under the Murray IEP. Using 2019 figures, the Debtors

accrue approximately $256,000 per day in pension and Contractual OPEB Obligations.

Historically, contributions to the Statutory Retirees have been approximately 20% to 25% of the


11 For the avoidance of doubt, the relief requested herein does not apply to any Statutory Retirees (including
   spouses and dependents) currently receiving certain health care and other post-employment benefits under the
   Murray IEP as required by the Coal Act.


                                                      17
 Case 2:19-bk-56885            Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                      Desc
                                 Main Document     Page 19 of 27



total contributions (approximately $51,000 to $64,000 per day); the Debtors anticipate filing a

separate motion relating to those amounts and the Retiree Committee. This Motion addresses

contributions to the Union Retirees, which have been approximately 75% to 80% of the total

contributions (approximately $192,000 to $205,000 per day). During the first few months of

2020, monthly contributions have been higher as compared to 2019, so the amounts reported in

this paragraph are likely understated.

        50.      The following chart summarizes the average annual cost of the Debtors’ Statutory

and Contractual OPEB Obligations.
                                                               12                              13
               Plan                   Number of Participants                     Annual Cost
                                            Statutory Obligations
 Murray IEP (Statutory Retirees)   2,279                                Approximately $23 million

 1992 Plan                         N/A                                  No annual premiums
                                                                        Approximately $22.5 million of
                                                                         security posted
 Combined Benefit Fund             N/A                                  No annual premiums

                           Contractual OPEB Obligations and Pension Obligations
 1993 Plan                         N/A                                  Approximately $2.1 million

 Murray IEP (Union Retirees)       11,661                               Approximately $74 million

 1974 Pension Plan                 1,207                                Approximately $18 million
                                                                         contributed
 CDSP                              N/A                                  Approximately $8 million
                                                                         contributed




12 As of December 31, 2019.

13 With respect to the Murray IEP annual costs, this amount will vary annually depending on the number and
   dollar amount of liability claims submitted by eligible retirees. The approximations are based on the most
   recent yearly data.


                                                     18
 Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                 Desc
                             Main Document     Page 20 of 27



       F.      The 2019 Miners Act.

       51.     Last year, the Debtors worked with the UMWA to advocate for legislation that

backstops the 1974 Pension Plan, 1993 Plan, and 1992 Plan, among other things. In December

2019, Congress passed a federal funding appropriations bill that included the Bipartisan

American Miners Act of 2019 (“2019 Miners Act”). President Trump signed the 2019 Miners

Act into law on December 20, 2019.           The 2019 Miners Act was enacted to prevent the

insolvency of the 1974 Pension Plan and secure the pensions and healthcare of over 100,000

beneficiaries by amending the Surface Mining Control and Reclamation Act of 1977

(“SMCRA”).

       52.     The SMCRA requires coal mining operators to pay a reclamation fee into the

Abandoned Mine Land Fund (“AML Fund”) maintained by the Secretary of the Interior.

30 U.S.C. § 1232(a). Money from the AML Fund is given to states and Indian tribes as part of

reclamation programs to clean up and restore lands surrounding abandoned mines. See id.

§ 1232(g). Interest amounts accrued on the money in the AML Fund is also transferred to the

Combined Benefit Fund and then, if any amount remain, to the 1992 Plan and the 1993 Plan

health plans to offset any deficit in the net assets of those plans. See id. § 1232(h)(2).

       53.     The 2019 Miners Act amended the SMCRA in several relevant ways. First, the

2019 Miners Act increased the cap on the amount that may be transferred to the UMWA Funds’

health plans each year from $490 million to $750 million. See 2019 Miners Act, Pub. L. 116-94,

§ 102(a)(1), 133 Stat. 2534, 3091. Second, after funds have been transferred to the UMWA

Finds’ health plans and certified states and Indian tribes for reclamation, any amount remaining

within the new annual cap will be transferred to the 1974 Pension Plan. See 2019 Miners Act §

102(a)(4)(A). These transfers will continue so long as the funded percentage of the 1974

Pension Plan is less than 100 percent. Id. § 102(a)(4)(B). And third, the 2019 Miners Act
                                                 19
 Case 2:19-bk-56885           Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                       Desc
                                Main Document     Page 21 of 27



expands the field of retiree beneficiaries under the 1993 Plan to include retirees whose health

benefits “would be denied or reduced, as a result of a bankruptcy proceeding commenced in
                                                  14
2012, 2015, 2018 or 2019.” Id. at § 103(2).

        54.      The 2019 Miners Act is designed to prevent certain retired miners from losing

their retiree health benefits as a result of bankruptcy proceedings like these. As such, the 1974

Pension Plan, 1993 Plan, and 1992 Plan—as well as the Debtors’ UMWA employee and retiree

beneficiaries thereunder—are now effectively backstopped by the U.S. Treasury in the event that

the Debtors obtain the relief sought in this Motion.

                                          BASIS FOR RELIEF

        55.      Until the anticipated closing, the Debtors expect to spend approximately $256,000

per day in retiree medical contributions that they cannot afford. If the Debtors do not transition a

significant amount of those obligations as soon as possible, the Debtors may liquidate—leaving

no    business     to    restructure     and     no    go-forward       employment        opportunities   for

thousands. Therefore, the Debtors seek authorization to modify the 2016 CBA and terminate

their Contractual OPEB Obligations, on an interim basis, by transferring the Union Retirees from

the Murray IEP to the 1993 Plan. Given the Debtors’ projected performance and liquidity, these

interim modifications are necessary.

        A.       Congress Recognized That Interim Relief May Be Appropriate.

        56.      In sections 1113(e) and 1114(h) of the Bankruptcy Code, Congress recognized

that, in rare instances, a debtor’s situation can be so dire that mid-case modifications are

necessary to save the enterprise. These provisions are designed to allow a struggling debtor to

carry on its business for the benefit of all, while the parties renegotiate a CBA or modify retiree


14 The 2019 Miners Act also extends and increases the Black Lung Disability Trust Fund excise tax.


                                                       20
 Case 2:19-bk-56885         Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                Desc
                              Main Document     Page 22 of 27



obligations. See In re Russell Transfer, Inc., 48 B.R. 241, 243 (Bankr. W.D. Va. 1985) (“Section

1113(e) was enacted as an emergency stopgap measure pending proceedings in the rejection

process.”); In re United Press Int’l, Inc., 134 B.R. 507, 513 (Bankr. S.D.N.Y. 1991) (recognizing

that the “purpose of [section 1113](e) is to allow the Court sufficient flexibility to provide the

debtor in possession temporary economic relief in order to . . . preserve the business, if possible,

for the benefit of all”).

        57.     Section 1113(e) provides:

                If during a period when the collective bargaining agreement
                continues in effect, and if essential to the continuation of the
                debtor’s business, or in order to avoid irreparable damage to the
                estate, the court, after notice and a hearing, may authorize the
                trustee to implement interim changes in the terms, conditions,
                wages, benefits or work rules provided by a collective bargaining
                agreement. Any hearing under this paragraph shall be scheduled in
                accordance with the needs of the trustee. The implementation of
                such interim changes shall not render the application for rejection
                moot.

11 U.S.C. § 1113(e). Section 1114(h)(1) similarly provides:

                Prior to a court issuing a final order under subsection (g) of this
                section, if essential to the continuation of the debtor’s business, or
                in order to avoid irreparable damage to the estate, the court, after
                notice and a hearing, may authorize the trustee to implement
                interim modifications in retiree benefits.

Id. at § 1114(h)(1).

        58.     To grant interim relief, a court must determine that the proposed changes either

(a) will “avoid irreparable damage to the estate,” or (b) are “essential to the continuation of the

Debtors’ business.” See §§ 1113(e), 1114(h)(1). Although the standards are disjunctive, courts

may require a debtor to show that both criteria are met to satisfy sections 1113(e) and

1114(h)(1). See In re Wright Air Lines Inc., 44 B.R. 744, 745 (Bankr. N.D. Ohio 1984)

(reviewing both prongs); In re United Press Int’l, 134 B.R. at 514 (holding that, under section


                                                 21
Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                Desc
                            Main Document     Page 23 of 27



1113(e), “a debtor need only meet one of the statutory standards without having met the other”);

In re Garfinckels Inc., 124 B.R. 3, 4–5 (Bankr. D.D.C. 1991) (reviewing both the essential and

harm prongs of section 1114(h)).

       59.     To satisfy the “irreparable harm” standard, a debtor should provide financial

evidence that it will suffer near-term harm without interim relief. See In re Salt Creek

Freightways, 46 B.R. 347, 350 (Bankr. D. Wyo. 1985) (“The debtor submitted schedules

showing the comparison effects of labor costs with and without the proposed interim changes . . .

[and] testified that, without the requested interim changes, the company will not be able to stay

in business longer than one (1) week.”).

       60.     A showing of “essential to the continuation of the Debtors’ business” requires a

debtor to show a “more immediate level of economic emergency than it would need to show as

support for an application for rejection.” Id. Interim relief is limited to the “bare minimum,

short-term requirements for the debtor’s immediate survival.” In re United Press Int’l, 134 B.R.

at 514. Essential is determined on a case-by-case basis and is “measured against whether a

debtor will collapse without change.” Id. For example, if interim relief would prevent a debtor

from converting to chapter 7, then it may be necessary to the continuation of the chapter 11

proceedings. See In re Ionosphere Clubs, Inc., 134 B.R. 515, 525 (Bankr. S.D.N.Y. 1991)

(holding that under section 1114(h) “‘necessary to permit the reorganization’ must be interpreted

to mean ‘necessary to accommodate confirmation of a Chapter 11 plan’”).

       61.     As explained below, the Debtors’ requested interim modifications are both

necessary to avoid irreparable damage to the Debtors’ estates and essential to the continuation of

the Debtors’ business. The Debtors request that such interim modifications of the 2016 CBA




                                               22
 Case 2:19-bk-56885           Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                          Desc
                                Main Document     Page 24 of 27



remain in place until the earlier of (a) a consensual agreement with the UMWA is reached and
                                                     15
implemented, or (b) further order of the Court.

        B.       The Requested Interim Modifications Satisfy Sections 1113(e) and 1114(h).

        62.      Without these interim modifications, the Debtors will likely run out of liquidity

necessary to run the businesses amid this global crisis and historically bad coal markets before

they are scheduled to emerge from chapter 11.

        63.      The Debtors have lost $180 million of liquidity in the last two months. As of

March 14, 2020, the Debtors had approximately $118 million of remaining liquidity, consisting
                                                     16
of approximately $6 million of cash on hand               and—although continued access is presently in

jeopardy—$112 million of funds from the DIP Facility. If these negative trends continue, which

the Debtors expect, the Debtors may fully expend their remaining liquidity over the next two

months or be left with insufficient liquidity to emerge from Chapter 11.

        64.      If the Debtors liquidate, approximately 4,900 employees, including approximately

1,850 union employees, will lose their jobs. As one of the largest remaining coal companies in

operation, that would also have negative consequences for hundreds of the Debtors’ vendors and
                                                                                      17
suppliers (not to mention the ongoing Murray Met chapter 11 proceeding).

        65.      The Debtors’ proposed interim modifications are a last resort.                     See supra

Background Section D.           Few, if any, stakeholders remain unscathed in these chapter 11

15 Although interim relief is usually granted for no longer than two months, courts may grant extensions. See 7
   Collier on Bankruptcy ¶ 1113.07 (16th ed. 2019) (explaining that courts limit interim relief to two months but
   may grant additional extensions); see also In re Nw. Airlines Corp., 346 B.R. 307, 331–32 (Bankr. S.D.N.Y.
   2006) (granting interim relief for three months, which was later extended by the court to more than eight
   months); In re Almacs, Inc., 169 B.R. 279, 280 (Bankr. D.R.I. 1994) (extending and modifying an original,
   section 1113(e) order over a period of a year); Landmark Hotel & Casino, Inc., 78 B.R. 575, 576 (B.A.P. 9th
   Cir. 1987) (ordering interim relief for six months and later extending it four more months).

16 See supra, note 9.

17 The Debtors are party to hundreds of vendor contracts and make significant contributions to the SMCRA.


                                                       23
Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                Desc
                            Main Document     Page 25 of 27



proceedings.   Moreover, the rapidly changing market conditions as a result of the current

coronavirus pandemic severely impair the Debtors’ ability to predict and mitigate their losses.

The only remaining way to decrease expenses—and continue to responsibly operate through

confirmation—is to immediately cease providing Contractual OPEB Obligations until a final

resolution with the UMWA can be reached and the effective date occurs. And because of the

backstops provided by the 2019 Miners Act, the Union Retirees will not experience any day-to-

day consequences from the interim relief. As a result, the balance of hardships favors the

Debtors, and the proposed interim modifications are less consequential than other relief that

courts have granted in similar circumstances. See, e.g., In re US Airways, Inc., No. 04-13819

(SSM) (Bankr. E.D. Va. Oct. 15, 2004) (approving 21% reduction in salaries, modification to

employer pension contributions, and suspension of other provisions in CBAs); In re Russell

Transfer, Inc., 48 B.R. at 244 (approving 20% reduction in salaries and benefits of Union

employees and 10% reduction in salaries of administrative employees); In re Hoffman Bros.

Packing Co., Inc., 173 B.R. 177, 183 (B.A.P. 9th Cir. 1994) (affirming interim reduction of

debtor’s health and pension contribution costs by more than two thirds); In re Nat’l Forge Co.,

289 B.R. at 803 (noting approval of a 6% wage rollback, cancellation of scheduled 5% wage

increase, and reduction in health and welfare benefits); In re United Press Int’l, 134 B.R. at 515

(reducing wages to 80% level and suspending severance pay).

       66.     The proposed interim modifications are truly “stop-gap” relief that will only

partially address the Debtors’ immediate cash crisis. The Debtors are requesting only that which

is necessary for their survival—to allow them the time and resources necessary to continue their

efforts to implement a long-term plan for success. See In re Ionosphere 139 B.R. 772, 782

(S.D.N.Y. 1992) (“[T]he Court holds that the standard for interim relief under § 1113(e) requires


                                               24
 Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00                Desc
                             Main Document     Page 26 of 27



a showing that the short term survival of the debtor is threatened unless immediate changes to the

collective bargaining agreement are authorized.”).

       67.      The Debtors have done their best to mitigate and spread financial pain across

their enterprise to avoid a chapter 7 liquidation. Without these stop-gap measures, the Debtors’

efforts to consummate a successful chapter 11 emergence are jeopardized. See In re United

Press Int’l, Inc., 134 B.R. at 514 (noting that essential is determined on a case-by-case basis and

is “measured against whether a debtor will collapse without change”).

                                               Notice

       68.     The Debtors have provided notice of this motion to the entities on the Master

Service List (as defined in the Case Management Order). The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       69.     No prior request for the relief sought in this motion has been made to this or any

other court.

                           [Remainder of page intentionally left blank.]




                                                 25
Case 2:19-bk-56885        Doc 1110 Filed 03/30/20 Entered 03/30/20 17:06:00             Desc
                            Main Document     Page 27 of 27



       WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached as Exhibit A, granting the relief requested herein and such

other relief as the Court deems appropriate under the circumstances.

Dated: March 30, 2020
Cincinnati, Ohio

/s/ Kim Lewis
Kim Martin Lewis (0043533)                      Nicole L. Greenblatt, P.C. (admitted pro hac vice)
Alexandra S. Horwitz (0096799)                  Mark McKane, P.C. (admitted pro hac vice)
DINSMORE & SHOHL LLP                            KIRKLAND & ELLIS LLP
255 East Fifth Street                           KIRKLAND & ELLIS INTERNATIONAL LLP
Suite 1900                                      601 Lexington Avenue
Cincinnati, Ohio 45202                          New York, New York 10022
Telephone:      (513) 977-8200                  Telephone:    (212) 446-4800
Facsimile:      (513) 977-8141                  Facsimile:    (212) 446-4900
Email:          kim.lewis@dinsmore.com          Email:        nicole.greenblatt@kirkland.com
                allie.horwitz@dinsmore.com                    mark.mckane@kirkland.com

Counsel to the Debtors and Debtors in
                                                - and -
Possession
                                                Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                                Joseph M. Graham (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                300 North LaSalle
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200
                                                Email:         ross.kwasteniet@kirkland.com
                                                               joe.graham@kirkland.com

                                                Counsel to the Debtors and Debtors in Possession
